DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 1, 2022 has been entered. Claims 1, 3-12, and 14-20 remain pending in the application. Claims 2 and 13 have been canceled by Applicant. Applicant’s amendments to the Specification has overcome each and every objection previously set forth in the Non-Final Office Action mailed March 1, 2021.
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues (on pages 12-13 of Applicant’s Remarks) the following features of Park (US Publication No. 2020/0022271) deviate from the language of claim 13 (now incorporated into amended claims 1 and 15) in the following manner: 
(1) fixing parts 7 and 8 are not “ends” of the first and second connection parts 4 and 5 fixed to body 3; and (2) first and second connection parts 4 and 5 are not elastic. 
For reference, the relevant language of claim 13 (now incorporated into amended claims 1 and 15) reads: 
“the display device further comprises at least one elastic member in which one end thereof is fixed to the second case and the other end thereof is fixed to the display module, and the elastic member is stretched in the second state of the display module and contracted in the first state of the display module.” 
In the Non-Final action (on pages 12-13) mailed March 1, 2022, Examiner mapped Park to the above claim language in the following manner: 
“Park teaches a display device (1) comprising at least one elastic member (comprised of parts 4-9; see Figures 3A and 3B) in which one end thereof is fixed to the second case (3) and the other end thereof is fixed to the display module (2) (Paragraphs [0069]-[0070], connection parts 4 and 5 connected to case 3 and display 2), and the elastic member (comprised of parts 4-9) is stretched in the second state (see Figure 3B) of the display module (1) and contracted  in the first state (see Figure 3A) of the display module (1).”
For reference, Figures 3A and 3B of Park are shown below.

    PNG
    media_image1.png
    740
    558
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    764
    499
    media_image2.png
    Greyscale

Regarding Applicant’s first argument, Applicant argues Park does not disclose where “one end [of the elastic member] thereof is fixed to the second case and the other end [of the elastic member] thereof is fixed to the display module”, because first and second fixing parts 7 and 8 of Park are not endings, but rather “support wrap-around portions” that connect the first and second connection parts 4 and 5 to the third connection part 9. Examiner disagrees for two reasons. 
First, Park discloses that first and second connection parts 4 and 5 are separate parts from third connection part 9, where third connection part 9 may be connected to first and second connection parts 4 and 5 with adhesive and may even be made of a different material than first and second connection parts 4 and 5 (see Paragraphs [0069]-[0070] and  [0082] in Park). Park also discloses that “one side” first and second connection parts 4 and 5 are “fixed” to first and second fixing parts 7 and 8, which are fixed to the body 3, and the “other side” of first and second connection parts 4 and 5 are “fixed” to the display panel 2 (see Paragraphs [0069]-[0070] and [0079]-[0080] in Park). Therefore, fixing parts 7 and 8 do not simply act as a wrap-around portion for connection parts 4, 5, and 9. Rather, connection parts 4 and 5 are separate parts, where one end or “one side” is “fixed” to the body 3 through fixing parts 7 and 8 and the other end or “other side” is “fixed” to the display panel 2. (Paragraphs [0068]-[0077] describing how connection parts 4 and 5, elastic part 6, and fixing parts 7 and 8 operate to apply an elastic restoring force on body 3 and display panel 2 independently of third connection part 9). 
Lastly, even if fixing parts 7 and 8 were merely “support wrap-around portions”, that fact would not preclude the ends of first and second connection parts 4 and 5 from being interpreted as being “fixed to the second case” through fixing parts 7 and 8. As previously stated, Park discloses that the ends of first and second connection parts 4 and 5 are “fixed” to fixing parts 7 and 8. Even if connection parts 4 and 5 wrap around fixing parts 7 and 8 to connection to third connection part 9, connection parts 4 and 5 must remain fixed at those points. Paragraph [0069]-[0070] and [0081] in Park stress the importance of first and second connection parts 4 and 5 remaining “symmetrical”. If connection parts 4, 5, and 9 were simply wrapped around fixing parts 7 and 8 as one continuous, freely-moving body, an uneven pulling force by the user could make connection part 4 longer than connection part 5, which would result in an uneven elastic restoring force. Therefore, the ends of connection parts 4 and 5 must remain fixed to fixing parts 7 and 8, regardless of the manner in which they are fixed or coupled.
Regarding Applicant’s second argument, Applicant argues that connection parts 4, 5, and 9 are not “an elastic member” because connection parts 4, 5, and 9 are not comprised of elastic material, despite elastic part 6 being comprised of an elastic material. 
Examiner agrees with Applicant as to the composition of the parts described above. However, Examiner does not agree that parts 4-9 in Park are not reasonably characterized as “an elastic member”. Under a broadest reasonable interpretation, Examiner defined “an elastic member” as parts 4-9 in Park, which includes first and second connection parts 4 and 5 and elastic part 6. As described above, Park discloses where each end of connecting parts 4 and 5 is connected to display panel 2 and to body 3 (through fixing parts 7 and 8). Park also discloses where an elastic restoring force from elastic part 6 is transferred to display panel 2 and body 3 through first and second connection parts 4 and 5, urging the display 2 toward the body 3 when the device is in an unloaded state (see Paragraph [0070]-[0072] and [0081] in Park). In other words, both sides of connection parts 4 and 5 establish a connection between display 2 and body 3, allowing elastic member 6 to exert the restoring force. Therefore, although connection parts 4 and 5 are not comprised of elastic material, elastic part 6 and connection parts 4 and 5 act together as an elastic member to establish an elastic restoring force between the display 2 and the body 3.
For these reasons and the reasons set forth below, Examiner maintains that Park reasonably discloses the language of claim 13 (now incorporated in amended claims 1 and 15).
Claim Objections
Claims 10 and 13 objected to because of the following informalities: 
Claim 10 is dependent on claim 2; however, claim 2 was canceled by Applicant. For the purposes of examination, claim 10 will be treated as being dependent on claim 1. Examiner recommends changing the dependency of claim 10 to an uncanceled claim to overcome this objection.
Claim 13 was indicated by Applicant as being canceled. However, claim 13 has been given an “original” designation with the original claim language underlined. For the purposes of examination, claim 13 will be treated as canceled, considering the claim language has been incorporated into claims 1 and 15. Examiner recommends definitively canceling claim 13 to overcome this objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (WO Publication No. 2021/244152) in view of Tsai (US Publication No. 2019/0390752) and Park (US Publication No. 2020/0022271).
Regarding claim 1, Ran discloses a display device (electronic device 100) comprising: a display module (flexible display screen 20) having a first area (first part 21) and a second area (second part 22) defined adjacent to the first area (21) (see Figure 2), the first area (21) being exposed to an outside in a first state (see Figure 1) and a second state (see Figure 2) and the second area (22) being exposed to the outside in the second state (see Figure 2); a case (housing assembly 10) accommodating the display module (20); and a driver (power assembly 30) controlling the first state (see Figure 1) and the second state (see Figure 2) of the display module (20) (Page 7, last paragraph, “the driving mechanism 31 of the power assembly 30 drives the second housing 12 and the transmission mechanism 32 provided on the second housing 12 to move relative to the first housing 11”), the driver (30) 7comprising: 8a first driving module (driving mechanism 31) comprising a first motor (motor 3111) fixed to the case (31 and 3111 fixed to first case 11 through 314) and a first 9screw (first screw 312) coupled to the first motor (3111 coupled to 312 through 3112); a second driving module (transmission mechanism 32) comprising a second screw (second screw rod 321)10a second screw; and 13a sliding module (resisting structure 40) coupled to the second screw (321 coupled to 40 through 324; see Figures 11-13); wherein: the case (10) comprises: a first case (first housing 11) fixedly coupled (Page 11, first full paragraph, “the first part 21 is connected to the first housing 11”) to the display module (20) and the first driving module (31); and a second case (second housing 12) coupled to the first case (11) (Page 6, middle, “the second housing 12 is slidably connected to the first housing 11”) and configured to move in a direction closer (from Figure 2 to Figure 1) to or farther away (from Figure 1 to Figure 2) from the first case (11) in a first direction (lateral directions in Figures 1 and 2). 
Ran does not disclose a driving module comprising a second driving module comprising a second motor coupled to the first screw 11and configured to move in a direction closer to or farther away from the first motor and12 a second screw coupled to the second motor; a sliding module configured to move in a 14 direction closer to or farther away from the second motor; or at least one elastic member in which one end thereof is fixed to the second case and the other end thereof is fixed to the display module, and the elastic member is stretched in the second state of the display module and contracted in the first state of the display module.
However, Tsai teaches a driver (telescoping adjuster 100) controlling the first state (see Figure 1) and the second state (see Figure 3), wherein the driver (100) comprises (see Figures 1-3): a first driving module (first linear actuator 110) comprising a first motor (first motor 114) and a first 9screw (first screw 112) coupled to the first motor (114); 10a second driving module (second linear actuator 120) comprising a second motor (second motor 124) coupled to the first screw 11(112) (Figure 1, 124 coupled to 112 through 130) and configured to move in a direction closer (see Figure 2) to or farther away (see Figure 1) from the first motor (114) and12 a second screw (second screw 122) coupled to the second motor (124); and 13a sliding module (150) coupled to the second screw (122) (Paragraph [0017], threads of 150 meshed with threads of 122) and configured to move in a 14direction closer (see Figure 2) to or farther away from the second motor (see Figure 3). 
Also, Park teaches where a display device (display apparatus 1) comprises at least one elastic member (comprised of parts 4-9; see Figures 3A and 3B) in which one end thereof is fixed to the second case (body 3) and the other end thereof is fixed to the display module (display 2) (Paragraphs [0069]-[0070], connection parts 4 and 5 connected to case 3 and display 2), and the elastic member (comprised of parts 4-9) is stretched in the second state (see Figure 3B) of the display module (1) and contracted  in the first state (see Figure 3A) of the display module (1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the drivers of Ran for the driver of Tsai and substituted the connecting part 323 in Ran for the elastic member in Park. Doing so would have provided the drivers of the display device with an additional motor, allowing the second case to expand from the first case at a more modifiable/optimized rate, and would have ensured the display remained in tension as the first and second cased moved towards each other and further away, preventing the display from wrinkling and ensuring the display is always in a tight state (Paragraph [0070] in Park). 
Regarding claim 3, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches wherein one end of the sliding module (40 in Ran) is coupled to the second case (12 in Ran) (see Figures 11-13 in Ran), and the sliding module (40 in Ran corresponding to 150 in Tsai) moves closer to or farther away from the second motor (124 in Tsai) (see Figures 2-3 in Tsai) when the second case (12 in Ran) moves closer to or farther away from the first case (11 in Ran) (see Figures 1-3 in Tsai).
Regarding claim 4, Ran in view of Tsai and Park teaches the display device of claim 1, further comprising a roller (41) configured to insert the display module (20) into the case (10) in the first state (see Figure 1) and pull out the display module (20) from the case (10) in the second state (see Figure 2) (Page 11, last full paragraph, “second part 22 of the flexible display screen 20 is provided with an abutting shaft 41 around it”).
Regarding claim 5, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches wherein the sliding module (40) comprises: a first portion (423) coupled to the second screw (Figure 11-13 in Ran, 432 coupled to 122/150 in Tsai through 324 in Ran) and extending in a first direction (sliding direction); a second portion (41) coupled to the display module (20) (Page 11, last full paragraph, “second part 22 of the flexible display screen 20 is provided with an abutting shaft 41 around it”) and extending in a second direction (orthogonal to sliding direction) crossing the first direction (sliding direction); and a third portion (421/422) disposed between the first portion (423) and the second portion (41) to couple the sliding module (40) to the case (10, including 11 and 12) (Figure 13, 421 and 422 connecting 40 to housing 121 of 12).
Regarding claim 6, Ran in view of Tsai and Park teaches display device of claim 5, and further teaches wherein the second portion (41) comprises a roller (41 being a roller), and the display module (20) is inserted into the case (10) by the roller (41) when the sliding module (40) moves in the direction closer to the second motor (124 in Tsai) and is pulled out from the case (10) by the roller (41) when the sliding module (40) moves in the direction farther away from the second motor (124 in Tsai) (Figures 2-3 in Tsai, as 150 moves closer to and further away from second motor 124).
Regarding claim 7, Ran in view of Tsai and Park teaches the display device of claim 5, and further teaches wherein each of the first driving module (110 in Tsai) and the second driving module (120 in Tsai) is provided in plural (see Figure 3 in Ran, where both drive units 30 were replaced with drive unit 100 of Tsai, which includes the first and second driving modules).
Regarding claim 8, Ran in view of Tsai and Park teaches the display device of claim 7, and further teaches wherein the first portion (423) of the sliding module (40) is provided in plural (see Figures 11 and 12), and the second screw (122 of Tsai) of the second driving modules (120 in Tsai) are respectively coupled to the first portions (423 in Ran coupled to 150/122 in Tsai through 324).
Regarding claim 9, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches (in Tsai) wherein the second motor (124) comprises: a motor part (124 being a motor) controlling a rotation of the second screw (122); and a connection part (130) physically connecting the motor part (124) to the first screw (112) (Paragraph [0016], 130 moving along 112).
Regarding claim 10, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches wherein the second driving module (120 in Tsai) is coupled to the first case (11 in Ran) to be slidable in the first direction (sliding direction shown in Figures 1-2 of Ran).
Regarding claim 11, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches (in Tsai) wherein a direction of a thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122).
While Tsai does not explicitly state that the thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122), because the first and second screws of the claimed invention has similar structure and proportion to the first and second screws of Ran as modified by Tsai, the stated limitation is held to be merely a selection arrangement and coordination or of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art in order to minimize angular momentum felt by the user. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 12, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches (in Tsai) wherein a length in a first direction (length of first stroke) of the first screw (112) is substantially the same as a length in the first direction (length of second stroke) of the second screw (122).
While Tsai does not explicitly state that the length of the first screw is substantially the same length as the length of the second screw, since the driving unit of the claimed invention has similar structure and proportion to the driving unit of Ran as modified by Tsai, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art in order to optimize the space within the device. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions
Regarding claim 14, Ran in view of Tsai and Park teaches the display device of claim 1, and further teaches (in Figures 1-3 of Tsai) wherein the first screw (112) extends in one side (downward) in a first direction (vertical direction), and the second screw (122) extends in the other side (upward) opposite to the one side (downward) in the first direction (vertical direction).
Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (WO Publication No. 2021/244152) in view of Park (US Publication No. 2020/0022271).
Regarding claim 15, Ran discloses a display device (electronic device 100) comprising:2 a display module (flexible display screen 20) comprising a first area (first part 21) always exposed to an outside (see Figures 1 and 2) and a second 3area (second part 22) defined adjacent to the first area (21; see Figure 2), hidden from the outside in a first state (see Figure 1), and exposed to4 the outside in a second state (see Figure 2); 5a case (housing assembly 10) accommodating the display module (20) and comprising a first case (first housing 11) and a second 6case (second housing 12) slide-coupled (Page 6, middle, “the second housing 12 is slidably connected to the first housing 11”) to the first case (11); 7a driver (power assembly 30) fixed (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11) to the case (10) to change an operating state (Page 7, last paragraph, “the driving mechanism 31 of the power assembly 30 drives the second housing 12 and the transmission mechanism 32 provided on the second housing 12 to move relative to the first housing 11”) of the display module (20) to the first 8state (see Figure 1) or the second state (see Figure 2) while the second case (12) slides; and 9a roller (resisting structure 40) connected to the driver (30) (connection between 30 and 41 of 40 shown in Figure 13) to insert the second area (22) of the display module (20) into the 0case (10) or pull out the second area (22) of the display module (20) from the case (10), 11wherein:12 the driver (30s) comprises: 13a first driving module (driving mechanism 31) of fixed to an inner sidewall (side of 112) of the first case (11) (Page 10, line 3-5, 314 fixing 31 to sidewall of 112 of 11); a second driving module (transmission mechanism 32) coupled to the first driving module (Page 10, middle, “first screw rod 312 is sleeved in the second screw rod 321 and is slidably connected to the second screw rod 321”) configured to0 be movable (Figures 5-6, 321 extending from 312); and16 the roller (40) is fixed to the second case (12) (Figure 13, 40 connected to 121 of 12 through 421), coupled to the second driving module (32 connected to 40 through 324, see Figure 11-13), and17 configured to be movable (Page 11, last full paragraph, “resisting shaft 41 is rotatable relative to the elastic component 42”).
Ran does not disclose where the display device further comprises at least one elastic member in which one end thereof is fixed to the second case and the other end thereof is fixed to the display module, and the elastic member is stretched in the second state of the display module and contracted in the first state of the display module.
However, Park teaches where a display device (display apparatus 1) comprises at least one elastic member (comprised of parts 4-9; see Figures 3A and 3B) in which one end thereof is fixed to the second case (body 3) and the other end thereof is fixed to the display module (display 2) (Paragraphs [0069]-[0070], connection parts 4 and 5 connected to case 3 and display 2), and the elastic member (comprised of parts 4-9) is stretched in the second state (see Figure 3B) of the display module (1) and contracted  in the first state (see Figure 3A) of the display module (1).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the connecting part 323 in Ran for the elastic member in Park. Doing so would have ensured the display remained in tension as the first and second cased moved towards each other and further away, preventing the display from wrinkling and ensuring the display is always in a tight state (Paragraph [0070] in Park). 
Regarding claim 20, Ran in view of Park teaches the display device of claim 15, and further teaches (in Ran) wherein: the driver (Figure 3, 30s) in comprises a first driver (bottom 30 in Figure 3) and a second driver (top 30 in Figure 3); and the first driver (bottom 30 in Figure 3) is fixed to one sidewall of the case (10, includes 11 and 12) (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11), and the second driver (top 30 in Figure 3) is fixed to the other sidewall opposite to the one sidewall of the case (10, includes 11 and 12) (Page 10, line 3-5, 314 fixing 31 of 30 to sidewall of 112 of 11).
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (WO Publication No. 2021/244152) in view of Park (US Publication No. 2020/0022271) and Tsai (US Publication No. 2019/0390752).
Regarding claim 16, Ran in view of Park teaches the display device of claim 15, but does not teach wherein: the first driving module comprises a first motor and a first screw coupled to the first motor and extending in one side in a first direction; and the second driving module comprises a second motor coupled to the first screw and a second screw coupled to the second motor and extending in the other side opposite to the one side in the first direction. 
However, Tsai teaches a driver (100) wherein the first driving module (110) comprises a first motor (114) and a first screw (112) coupled to the first motor (114) and extending in one side (downward) in a first direction (vertical direction); and the second driving module (120) comprises a second motor (124) coupled to the first screw (112 coupled to 124 through 130) and a second screw (122) coupled to the second motor (124) and extending in the other side (upward) opposite to the one side (downward) in the first direction (vertical direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the drivers of Ran as modified by Park for the driver of Tsai. Doing so would have provided the drivers of the display device with an additional motor, allowing the second case to expand from the first case at a more modifiable/optimized rate. 
Regarding claim 17, Ran in view of Park teaches the display device of claim 15, but does not teach wherein the roller moves in a direction closer2 to the second driving module when the second driving module moves in a direction farther3 away from the first driving module and moves in a direction farther away from the second4 driving module when the second driving module moves in a direction closer to the first5 driving module.
However, Tsai teaches a sliding module (150) that moves in a direction closer to a second driving module (120 in Tsai) when a second driving module (120 in Tsai) moves in a direction farther away from a first driving module (110 in Tsai), and moves in a direction farther away from the second driving module (120 in Tsai) when the second driving module (120 in Tsai) moves in a direction closer to the first driving module (110 in Tsai). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted each driver of Ran for the driver of Tsai. Doing so would have provided the drivers of the display device with an additional motor, allowing the roller and display of Tsai to expand from both the first and second driving modules at a more modifiable/optimized rate. (NOTE: 150 connecting to 40 through 324 in substitution of drivers, where Figures 1-3 in Tsai showing how 150 moves closer to and further away from 120 and how 120 moves closer to and further away from 110).
Regarding claim 18, Ran in view of Park and Tsai teaches the display device of claim 16, and further teaches (in Tsai) wherein a direction of a thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122).
While Tsai does not explicitly state that the thread of the first screw (thread of 112) is opposite to a direction of a thread of the second screw (thread of 122), because the first and second screws of the claimed invention has similar structure and proportion to the first and second screws of Ran as modified by Tsai, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 19, Ran in view of Park and Tsai teaches the display device of claim 16, and further teaches wherein: the roller (40) comprises: a connection rod (422/423 in Ran and 150 in Tsai) of which one end is connected to the second screw (Figure 3 in Tsai, 150 connected to 122); and a roller rod (41) extending from the other end of the connection rod (422/423 in Ran and 150 in Tsai) in a second direction (orthogonal to sliding direction) crossing the first direction (sliding direction); and the roller rod (41) pulls out the second area (22) of the display module (20) from the case (10) when the connection rod (422/423 in Ran and 150 in Tsai) moves in a direction farther away from the second driving module (120; see Figures 2 and 3 in Tsai) and inserts the second area (22) of the display module (20) into the case (10) when the connection rod (422/423 in Ran and 150 in Tsai) moves in a direction closer to the second driving module (120; see Figures 2 and 3 in Tsai).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841